 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    JAIME RAUL SANCHEZ,                                  Case No. 2:19-cv-00088-JAD-CWH
 5                           Plaintiff,
                                                           ORDER
 6          v.
 7    ALLIED UNIVERSAL SECURITY
      SERVICES,
 8
                             Defendant.
 9
10          Presently before the court is plaintiff’s motion for service (ECF No. 6), filed on February

11   13, 2019. Plaintiff moves for an order directing the U.S. Marshal’s to serve his complaint. The

12   court screened plaintiff’s complaint and recommended that it be dismissed without prejudice and

13   with leave to amend. (See Report and Recommendation (ECF No. 3).) Under 28 U.S.C. §

14   1915A(a) and (b), the court must screen the complaint to identify any colorable claims and

15   dismiss any claims that are “frivolous, malicious, or fail to state a claim upon which relief may be

16   granted,” or that seek “monetary relief from a defendant who is immune from such relief.” (See

17   Advisory Letter (ECF No. 2).) Until the court resolves the pending report and recommendation,

18   and completes the screening process, motions for service are premature. The court will therefore

19   deny this motion.

20          Additionally, the United States Postal Service has returned as undeliverable the court’s

21   last two mailings in this case. (See Mail Returned as Undeliverable (ECF Nos. 7, 8); see also

22   Advisory Letter (ECF No. 2); Screening Order (ECF No. 3).) Thus, it appears that plaintiff is no

23   longer at the address on file with the court. Under Local Rule IA 3-1,

24          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number,
25
            or facsimile number. The notification must include proof of service on each
26          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
27          deemed appropriate by the court.
28
 1   Plaintiff must file a notice with his current address with the court by March 22, 2019. If plaintiff

 2   does not update his address by that date, the court will recommend dismissal of this case.

 3          IT IS THEREFORE ORDERED that plaintiff’s motion for service (ECF No. 6) is

 4   DENIED without prejudice.

 5          IT IS FURTHER ORDERED that plaintiff must file a notice with his current address by

 6   March 22, 2019.

 7

 8          DATED: February 21, 2019

 9

10

11                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
